Citation Nr: 1807655	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Everett L. McKeown, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served with the Army Reserves from January 1981 to August 1981 and January 1984 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board's June 2014 remand directed that the RO should attempt to verify the Veteran's period of service and certify the nature of the Veteran's period of service in November 2002, November 16, 2003, and July 26 to August 8, 2004.  The 166th Area Support Group was contacted twice in April and December 2015.  They did not respond.  In August 2016, the RO contacted the Veteran to inform him that they had identified his period of service from August 13, 2002 to January 24, 2006 as inactive duty for training.  However, the Veteran's periods of active and inactive duty for training remain unclear, and this could impact the service connection claim.  

The Board finds that the RO failed to comply with the Board's remand directives as to verifying the Veteran's dates of service.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Accordingly, the matter must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's service in the U.S. Army Reserves and/or National Guard, the RO should obtain verification of each of his periods of ACDUTRA and INACDUTRA by day, month and year, for example, by obtaining a copy of the Soldier Detail Report or a DGMS-RC MMPA printout.  The appropriate authority should be contacted.  The Board is particularly interested in identifying the periods of ACDUTRA and INACDUTRA for the following periods:

a. November 2002
b. November 16, 2003
c. July 26 to August 8, 2004

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of Claim and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




